[Cite as State v. Winningham, 2011-Ohio-6229.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                   :        APPEAL NO. C-110134
                                                          TRIAL NO. B-1005107A
        Plaintiff-Appellee,                      :
                                                          O P I N I O N.
  vs.                                            :

LAWRENCE WINNINGHAM,                             :

    Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 7, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and James Michael
Keeling, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond L. Katz, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D INKELACKER , Presiding Judge.

        {¶1}    Defendant-appellant Lawrence Winningham appeals his conviction for

trafficking in marijuana under R.C. 2925.03(A)(2).       We find no merit in his sole

assignment of error, and we affirm the trial court’s judgment.

                                 I.   Facts and Procedure

        {¶2}    The record shows that Cincinnati police officers received information

from a confidential informant that Winningham had often driven to Chicago to purchase

marijuana and had brought it back to Cincinnati for distribution.        They watched

Winningham for a couple of weeks and saw that he never went to work anywhere and

that he had a pattern of making frequent brief stops. He paid for the utilities on an

apartment, yet he was unemployed. He also lived in a house with another person who

had a drug history. Based on the officers’ experience, these behaviors were consistent

with trafficking in drugs.

        {¶3}    On June 23, 2010, the officers obtained a warrant to place a GPS tracker

on Winningham’s truck. Under the cover of darkness, they put the tracker on the

underside of the truck, which was parked on the street in front of Winningham’s

residence. They used a website to monitor the truck’s movements. Because constant

monitoring would have drained the tracker’s battery, the officers set up a “fence,”

meaning that the tracker would alert them if Winningham’s truck left the Interstate-275

loop.

        {¶4}    The warrant expired after 30 days without producing any information

that would have supported Winningham’s arrest. The officers sought to renew the

warrant using the same information that had supported the original warrant. They

obtained the second warrant on July 23, 2010.



                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    On July 30, 2010, the GPS monitoring system alerted the officers that

Winningham’s truck had traveled outside the Interstate-275 loop. They tracked it to

Chicago, where it remained for six to eight hours. The officers monitored the truck as it

returned and stopped it just after it crossed into Ohio. A drug-sniffing dog alerted them

to the presence of drugs. Subsequently, the police officers found a large quantity of

marijuana in the truck bed under a piece of carpet, and they arrested Winningham.

       {¶6}    Winningham filed a motion to suppress the marijuana and other

evidence in which he contended that the search and seizure of his truck violated his

Fourth Amendment rights. The trial court overruled the motion. Following a bench

trial, the court found him guilty as charged and sentenced him appropriately. This

appeal followed.

       {¶7}    In his sole assignment of error, Winningham contends that the trial

court erred in overruling his motion to suppress. He argues that both warrants were

improper anticipatory warrants, and that the information was too stale to support the

issuance of the second warrant. This assignment of error is not well taken.

                                  II. Standard of Review

       {¶8}    Appellate review of a motion to suppress presents a mixed question of

law and fact. We must accept the trial court’s findings of fact as true if competent,

credible evidence supports them. But we must independently determine whether the

facts satisfy the applicable legal standard. State v. Burnside, 100 Ohio St.3d 152, 2003-

Ohio-5372, 797 N.E.2d 71, ¶8; State v. Hampton, 1st Dist. No. C-080187, 2008-Ohio-

6088, ¶12.

                   III. No Warrant Necessary for Use of the GPS Tracker

       {¶9}    We need not reach the issue of whether either of the warrants was valid

because we hold that a warrant was unnecessary under the facts of this case. The law on


                                            3
                      OHIO FIRST DISTRICT COURT OF APPEALS



whether the use of a GPS tracker requires a warrant is unsettled. The issue is currently

before both the United States Supreme Court and the Ohio Supreme Court. See State v.

Johnson, 190 Ohio App.3d 750, 2010-Ohio-5808, 944 N.E.2d 270, discretionary appeal

allowed, 128 Ohio St.3d 1425, 2011-Ohio-1049, 943 N.E.2d 572; United States v.

Maynard (C.A.D.C. 2010), 615 F.3d 544, certiorari granted sub nom., United States v.

Jones (2011), ___ U.S. ___, 131 S.Ct. 3064. But we find the arguments in support of the

conclusion that a warrant is unnecessary to be more persuasive.

           A. No Reasonable Expectation of Privacy in the Exterior of a Car

       {¶10}    “The Fourth Amendment protects the individual’s actual and justifiable

expectation of privacy from the ear and eye of the government.” State v. Buzzard, 112

Ohio St.3d 451, 2007-Ohio-373, 860 N.E.2d 1006, ¶13. A party challenging a search on

Fourth Amendment grounds must show: (1) that he or she had a subjective expectation

of privacy in the object of the search, and (2) that society recognizes that expectation as

reasonable. California v. Ciraolo (1986), 476 U.S. 207, 211, 106 S.Ct. 1809; Stone v.

Stow (1992), 64 Ohio St.3d 156, 163-164, 593 N.E.2d 294.

       {¶11}    Not every observation made by a law enforcement officer, even if

intended to expose criminal activity, constitutes a search within the meaning of the

Fourth Amendment. State v. Israel (Sept. 26, 1997), 1st Dist. No. C-961006. A person

loses an expectation of privacy in those things that person voluntarily exposes to the

public. The police are free to observe whatever may be seen from a place where they are

entitled to be. Buzzard, supra, at ¶15; Israel, supra.

       {¶12}    No reasonable expectation of privacy exists in the exterior of a car

because “the exterior of a car, of course, is thrust into the public eye, and thus to

examine it does not constitute a ‘search.’ ” Johnson, supra, at ¶23, quoting New York v.

Class (1986), 475 U.S. 106, 114, 106 S.Ct. 960. This lack of privacy in a car’s exterior


                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS



includes its undercarriage. Johnson, supra, at ¶23; United States v. Rascon-Ortiz

(C.A.10, 1993), 994 F.2d 749, 754.

         B. No Reasonable Expectation of Privacy in Travel on a Public Road

       {¶13}   In addition to the lack of an expectation of privacy in a vehicle’s

exterior, the United States Supreme Court has also established that travel on public

roads does not implicate the Fourth Amendment. Johnson, supra, at ¶28. In United

States v. Knotts (1983), 460 U.S. 276, 103 S.Ct. 1081, the defendant was convicted of

conspiracy to manufacture methamphetamine. Police officers, without a warrant,

placed a beeper, which was a radio transmitter, into a drum of chloroform. After a

codefendant loaded the drum into his car, the police officers tracked the beeper to

the defendant’s cabin where they discovered a drug laboratory.

       {¶14}   The court held that the use of the beeper and the subsequent

monitoring of the beeper signals did not invade any legitimate expectation of privacy

and, therefore, it did not constitute a search or seizure within the meaning of the

Fourth Amendment. Id. at 285. Based upon the lesser expectation of privacy in a

motor vehicle, it reasoned that “[a] person traveling in an automobile on public

thoroughfares has no reasonable expectation of privacy in his movements from one

place to another. When [the codefendant] traveled over public streets he voluntarily

conveyed to anyone who wanted to look the fact that he was traveling over particular

roads in a particular direction, the fact of whatever stops he made, and the fact of his

final destination when he exited from public roads onto private property.” Id. at 281-

282.

       {¶15}   The court rejected the argument that the use of the beeper radio

technology brought the facts of that case into the realm of Fourth Amendment

protection.    It stated, “Visual surveillance from public places along [the


                                           5
                      OHIO FIRST DISTRICT COURT OF APPEALS



codefendant’s] route or adjoining [the defendant’s] residence would have sufficed to

reveal all of these facts to the police. The fact that the officers in this case relied not

only on visual surveillance, but also on the use of the beeper to signal the presence of

[the codefendant’s] automobile to the police receiver, does not alter the situation.

Nothing in the Fourth Amendment prohibited the police from augmenting the

sensory faculties bestowed upon them at birth with such enhancement as science and

technology afforded them in this case.” Id. at 282.

                                C. Application in this Case

       {¶16}    In this case, Winningham had parked his truck on a public street in

plain view of the public. He did not take any steps to exclude passersby from the

area. The officers were able to walk up to the truck on the street and place the GPS

tracker on its undercarriage.      Winningham has not demonstrated that he had

intended to guard the undercarriage of his truck from inspection by others, and he

had no reasonable expectation of privacy in it. See Johnson, supra, at ¶25.

       {¶17}    Further, Winningham made no attempt to keep his activities private.

He openly traveled on the road where any onlooker could have seen his movements.

The GPS tracker revealed no more information than the police officers could have

obtained by visual surveillance. Following a suspect on a public road is not a search

that implicates the Fourth Amendment, and the “scientific enhancement” in this case

raised “no constitutional issues which visual surveillance would not also raise.”

Johnson, supra, at ¶34, quoting Knotts, supra, at 285.

       {¶18}    Winningham argues that the use of the GPS technology is far more

invasive of an individual’s privacy then visual surveillance. He cites Maynard, supra,

in which the court stated, “It is one thing for a passerby to observe or even follow

someone during a single journey as he goes to the market or returns home from


                                            6
                       OHIO FIRST DISTRICT COURT OF APPEALS



work. It is another thing entirely for that stranger to pick up the scent again the next

day and the day after that, week in and week out, dogging his prey until he had

identified all the places, people, amusements, and chores that make up that person’s

hitherto private routine.” Id. at 560. See, also, State v. Sullivan, 5th Dist. No. 2010-

CA-52, 2011-Ohio-4967.

          {¶19}   But nothing in the Fourth Amendment requires the police to forego

technology simply because it makes police work more efficient or acts as a substitute

for countless man hours. Brown, supra, at ¶35. As the Supreme Court has stated,

“We have never equated police efficiency with unconstitutionality[.]” Knotts, supra,

at 284.

          {¶20}   Consequently, we hold that Winningham had no legitimate

expectation of privacy in the exterior and undercarriage of his truck or in his travel

on public roads. Therefore, the police officers’ attachment of a GPS tracker to the

truck and their subsequent monitoring of his travel was not a search or seizure that

implicated the Fourth Amendment.

              IV. No Warrant Necessary for Search and Seizure of the Truck

          {¶21}   Once the GPS tracker had alerted the police officers that

Winningham’s truck had left the Interstate-275 loop and traveled to Chicago, the

officers had a reasonable and articulable suspicion that the truck and its occupants

were subject to seizure for violating the law. Therefore, stopping his truck and

detaining its occupants was reasonable under the Fourth Amendment.                  See

Delaware v. Prouse (1979), 440 U.S. 648, 663, 99 S.Ct. 1391; State v. Lopez, 166

Ohio App.3d 337, 2006-Ohio-2091, 850 N.E.2d 781, ¶14.

          {¶22}   Finally, the search of Winningham’s truck without a warrant did not

violate the Fourth Amendment. Under the automobile exception to the warrant


                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS



requirement, police may conduct a warrantless search of an entire vehicle if the

police officers have probable cause to believe that they will discover evidence of a

crime. United States v. Ross (1982), 456 U.S. 798, 800-801, 102 S.Ct. 2157; State v.

Moore, 90 Ohio St.3d 47, 51, 2000-Ohio-10, 734 N.E.2d 804; Lopez, supra, at ¶22.

Once a properly trained dog indicates the odor of drugs in a lawfully detained

vehicle, police have probable cause to search the vehicle. Lopez, supra, at ¶22.

       {¶23}   In this case, the dog’s alert to drugs in the vehicle, together with the

other information that the police had obtained about Winningham’s activities, was

sufficient to warrant a prudent person in believing that Winningham was committing

or had committed an offense. Therefore, they had probable cause to search the

truck. See Beck v. Ohio (1964), 379 U.S. 89, 91, 85 S.Ct. 223; State v. Stallings, 1st

Dist. No. C-030233, 2003-Ohio-6918, ¶12.

       {¶24}   Because we hold that the use of the GPS tracker and the subsequent

stop and search of Winningham’s truck did not require a warrant, we do not reach

the issue of the validity of the two warrants in this case. Nothing in this opinion

should be construed as sanctioning the use of a warrant based on information that is

over 30 days old and not supplemented by new information. With that caveat, we

hold that the trial court did not err in overruling Winningham’s motion to suppress.

We overrule his assignment of error and affirm his conviction.

                                                                  Judgment affirmed.

H ILDEBRANDT and H ENDON , JJ., concur.


Please Note:
       The court has recorded its own entry this date.




                                           8